Exhibit 99(b) Page 1 of 7 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF NET INCOME FOR THE THREE MONTHS AND TWELVE MONTHS ENDED May 1, 2ay 2, 2010 (UNAUDITED) (Amounts in Thousands, Except for Per Share Data) THREE MONTHS ENDED Amounts Percent of Sales May 1, May 2, % Over May 1, May 2, (Under) Net sales $ 5.5 % 100.0 % 100.0 % Cost of sales 7.1 % 81.3 % 80.1 % Gross profit ) % 18.7 % 19.9 % Selling, general and administrative expenses 7.1 % 10.8 % 10.6 % Restructuring expense (credit) 28 ) N.M. 0.0 % ) % Income from operations ) % 7.8 % 9.4 % Interest expense ) % 0.4 % 0.5 % Interest income ) ) 166.7 % ) % ) % Other (income) expense ) N.M. ) % 0.2 % Income before income taxes ) % 7.7 % 8.7 % Income taxes* ) ) 201.6 % ) % ) % Net income $ 10.3 % 9.9 % 9.5 % Net income per share-basic $ $ 9.5 % Net income per share-diluted $ $ 9.8 % Average shares outstanding-basic 1.8 % Average shares outstanding-diluted 0.1 % TWELVE MONTHS ENDED Amounts Percent of Sales May 1, May 2, % Over May 1, May 2, (Under) Net sales $ 5.0 % 100.0 % % Cost of sales 7.4 % 83.0 % % Gross profit ) % 17.0 % % Selling, general and administrative expenses ) % 9.7 % % Restructuring expense (credit) 28 ) N.M. 0.0 % ) % Income from operations ) % 7.3 % % Interest expense ) % 0.4 % % Interest income ) ) 106.9 % ) % ) % Other expense 40 ) % 0.0 % % Income before income taxes 5.2 % 6.9 % % Income taxes* ) N.M. ) % % Net income $ 22.6 % 7.5 % % Net income per share-basic $ $ 20.2 % Net income per share-diluted $ $ 20.8 % Average shares outstanding-basic 2.0 % Average shares outstanding-diluted 1.2 % * Percent of sales column for income taxes is calculated as a % of income before income taxes. Page2 of 7 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED BALANCE SHEETS MAY 1, 2, 2010 Unaudited (Amounts in Thousands) Amounts Increase May 1, * May 2, (Decrease) Dollars Percent Current assets Cash and cash equivalents $ $ 26.7 % Short-term investments 154.7 % Accounts receivable 2.0 % Inventories 10.5 % Deferred income taxes 95.3 % Assets held for sale 75 ) ) % Income taxes receivable 79 ) ) % Other current assets 39.9 % Total current assets 18.3 % Property, plant and equipment, net 6.7 % Goodwill - 0.0 % Deferred income taxes 1,013.0 % Other assets ) ) % Total assets $ $ 15.5 % Current liabilities Current maturities of long-term debt $ $ 1,130.6 % Accounts payable - trade 11.6 % Accounts payable - capital expenditures ) ) % Accrued expenses ) ) % Accrued restructuring 44 ) ) % Deferred income taxes 82 - 82 100.0 % Income taxes payable - current 188.4 % Total current liabilities 7.9 % Income taxes payable - long-term 7.5 % Deferred income taxes ) ) % Long-term debt , less current maturities ) ) % Total liabilities 0.3 % Shareholders' equity 27.4 % Total liabilities and shareholders' equity $ $ 15.5 % Shares outstanding 1.6 % * Derived from audited financial statements Page3 of 7 CULP, INC. FINANCIAL INFORMATION RELEASE CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE TWELVE MONTHS ENDED MAY 1, 2, 2010 Unaudited (Amounts in Thousands) TWELVE MONTHS ENDED Amounts May 1, May 2, Cash flows from operating activities: Net income $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of other assets Stock-based compensation Deferred income taxes ) ) Restructuring expenses, net of gain on sale of related assets 28 ) Gain on sale of equipment ) ) Excess tax benefits related to stock-based compensation ) ) Foreign currency exchange (gains) losses ) Changes in assets and liabilities: Accounts receivable ) ) Inventories ) ) Other current assets ) ) Other assets (3 ) ) Accounts payable Accrued expenses ) Accrued restructuring ) ) Income taxes ) Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Purchase of short-term investments ) ) Proceeds from the sale of short-term investments - Proceeds from the sale of equipment 79 Net cash used in investing activities ) ) Cash flows from financing activities: Payments on vendor-financed capital expenditures ) ) Payments on capital lease obligation - ) Payments on long-term debt ) ) Debt issuance costs ) ) Excess tax benefits related to stock-based compensation Proceeds from common stock issued Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents Increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ Free Cash Flow (1) $ (1)Free Cash Flow reconciliation is as follows: FY 2011 FY 2010 A ) Net cash provided by operating activities $ B ) Minus:Capital Expenditures ) ) C ) Add:Proceeds from the sale of equipment 79 D ) Minus:Payments on vendor-financed capital expenditures ) ) E ) Minus:Payments on capital lease obligation - ) F ) Add:Excess tax benefits related to stock-based compensation G ) Effects of exchange rate changes on cash and cash equivalents $ Page4 of 7 CULP, INC. FINANCIAL INFORMATION RELEASE STATEMENTS OF OPERATIONS BY SEGMENT FOR THE THREE MONTHS ENDED MAY 1, 2, 2010 (Unaudited) (Amounts in thousands) THREE MONTHS ENDED Amounts Percent of Total Sales May 1, May 2, % Over May 1, May 2, Net Sales by Segment (Under) Mattress Fabrics $ 5.3 % 58.3 % 58.4 % Upholstery Fabrics 5.7 % 41.7 % 41.6 % Net Sales $ 5.5 % 100.0 % 100.0 % Gross Profit by Segment Gross Profit Margin Mattress Fabrics $ 3.0 % 21.7 % 22.2 % Upholstery Fabrics ) % 14.5 % 16.8 % Subtotal ) % 18.7 % 19.9 % Restructuring related charges - ) (2 ) ) % 0.0 % ) % Gross Profit $ ) % 18.7 % 19.9 % Selling, General and Administrative expensesby Segment Percent of Sales Mattress Fabrics $ ) % 6.8 % 7.4 % Upholstery Fabrics 19.0 % 11.3 % 10.0 % Unallocated Corporate expenses 5.6 % 2.1 % 2.1 % Selling, General and Administrative expenses 7.1 % 10.8 % 10.6 % Operating Income (loss)by Segment Operating Income (Loss)Margin Mattress Fabrics $ 6.3 % 14.9 % 14.7 % Upholstery Fabrics ) % 3.2 % 6.8 % Unallocated corporate expenses ) ) 5.6 % ) % ) % Subtotal ) % 7.9 % 9.3 % Restructuring and related (charges) credit ) (1
